 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   BELL NORTHERN RESEARCH, LLC,                         Case No.: 18-CV-2864-CAB-BLM
11                                       Plaintiff,
                                                          ORDER GRANTING MOTION TO
12   v.                                                   AMEND ANSWER TO COMPLAINT
13   LG ELECTRONICS, INC. et al.,
14                                   Defendants.
                                                          [Doc. No. 43]
15
16   AND RELATED COUNTERCLAIMS
17
18
19         Defendants have filed a motion for leave to amend their answer to add allegations to
20   their third affirmative defense of license and exhaustion, and to add a thirteenth affirmative
21   defense of lack of standing. Plaintiff does not oppose the amendment to the third
22   affirmative defense, but it opposes the addition of the lack of standing defense solely on
23   the grounds of futility. Plaintiff’s argument in support of its opposition focuses primarily
24   on whether Defendants can prove facts sufficient to succeed on the lack of standing defense
25   and not on whether the defense is adequately pled. Based on the evidence in the record
26   and taking into consideration the possibility of additional evidence unearthed in discovery,
27   the Court is not persuaded that Defendants’ lack of standing defense faces inevitable defeat
28   on summary judgment. Cf. California v. Neville Chem. Co., 358 F.3d 661, 673-74 (9th

                                                      1
                                                                                18-CV-2864-CAB-BLM
 1   Cir. 2004) (“Futility includes the inevitability of a claim’s defeat on summary judgment.”)
 2   (quoting Johnson v. Am. Airlines, Inc., 834 F.2d 721, 724 (9th Cir. 1987)). Accordingly,
 3   Defendants’ motion is GRANTED. Defendants shall file their First Amended Answer and
 4   Counterclaims on or before September 5, 2019.
 5         It is SO ORDERED.
 6   Dated: September 3, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                              18-CV-2864-CAB-BLM
